Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                      ADVANCE SHEET HEADNOTE
                                                                    May 28, 2019

                                        2019 CO 40

No. 18SA228, In re Reeves-Toney v. School District No. 1 in the City & County of
Denver—Standing—Persons Entitled to Sue—Taxpayers.

       In this original proceeding under C.A.R. 21, the supreme court reviews the trial

court’s denial of a motion to dismiss a constitutional challenge to the mutual consent

provisions of section 22-63-202(2)(c.5), C.R.S. (2018), of the Teacher Employment,

Compensation, and Dismissal Act. Plaintiff, a nonprobationary teacher employed by

Defendant School District No. 1 in the City and County of Denver, alleges that these

provisions violate the local control clause of article IX, section 15 of the Colorado

Constitution by delegating local school boards’ hiring decisions to principals and other

administrators.   The supreme court agrees with the trial court that Plaintiff lacks

individual standing to bring her claim, and holds that because Plaintiff has not alleged

an injury based on an unlawful expenditure of taxpayer money, she also lacks taxpayer

standing to bring her challenge to section 22-63-202(2)(c.5). Accordingly, the supreme

court makes the rule to show cause absolute and remands the case to the trial court with

directions to dismiss Plaintiff’s complaint.
                     The Supreme Court of the State of Colorado
                     2 East 14th Avenue • Denver, Colorado 80203

                                      2019 CO 40

                           Supreme Court Case No. 18SA228
                        Original Proceeding Pursuant to C.A.R. 21
            District Court, City and County of Denver, Case No. 18CV31058
                              Honorable J. Eric Elliff, Judge

                                         In Re
                                       Plaintiff:

                                Rebecca Reeves-Toney,

                                           v.

                                      Defendant:

       School District No. 1 in the City and County of Denver, State of Colorado.

                                 Rule Made Absolute
                                       en banc
                                    May 28, 2019

Attorney for Plaintiff:
Charles Kaiser
      Denver, Colorado

Attorneys for Defendant:
Molly H. Ferrer
      Denver, Colorado

Connelly Law, LLC
Sean Connelly
      Denver, Colorado

Attorneys for Amici Curiae the State of Colorado and the People of Colorado:
Philip J. Weiser, Attorney General
Julie C. Tolleson, First Assistant Attorney General
Joseph Peters, Assistant Attorney General
Danny Rheiner, Assistant Attorney General
       Denver, Colorado
JUSTICE MÁRQUEZ delivered the Opinion of the Court.



                                      2
¶1    In this original proceeding under C.A.R. 21, Defendant-Petitioner School District

No. 1 in the City and County of Denver (DPS) seeks review of the trial court’s denial of

its motion to dismiss Plaintiff-Respondent Rebecca Reeves-Toney’s constitutional

challenge to the “mutual consent” provisions of section 22-63-202(2)(c.5) of the Teacher

Employment, Compensation, and Dismissal Act of 1990 (TECDA), §§ 22-63-101 to -403,

C.R.S. (2018). Reeves-Toney alleges that these provisions violate the local control clause

of article IX, section 15 of the Colorado Constitution by delegating local school boards’

hiring decisions to principals and other administrators.

¶2    DPS moved to dismiss Reeves-Toney’s complaint, arguing, among other things,

that she lacks standing to bring her claim. The trial court agreed that Reeves-Toney lacks

individual standing, but nevertheless concluded that she sufficiently alleged taxpayer

standing to challenge section 22-63-202(2)(c.5) and plausibly alleged that the statute is

facially unconstitutional. The court thus denied the motion to dismiss.

¶3    DPS sought C.A.R. 21 relief. We issued a rule to show cause and now make the

rule absolute. We hold that because Reeves-Toney has not alleged an injury based on an

unlawful expenditure of taxpayer money, she has failed to demonstrate a clear nexus

between her status as a taxpayer and the challenged government action. Reeves-Toney

therefore lacks taxpayer standing to bring her constitutional challenge to section

22-63-202(2)(c.5). Accordingly, we make the rule to show cause absolute and remand the

case to the trial court with directions to dismiss Reeves-Toney’s complaint.




                                            3
                                      I. Background

¶4     In 2010, the General Assembly enacted Senate Bill 10-191 (SB 191), which

significantly amended TECDA provisions concerning teacher contracts and the transfer

process.1 SB 191 eliminated the earlier practice of transferring teachers to schools without

the consent of the principal of the recipient school. See § 22-63-206(5), C.R.S. (2018) (“All

transfers to positions at other schools of the school district shall require the consent of the

receiving school.”). The bill also added paragraph (c.5) to section 22-63-202(2), which

provides, as relevant here, that “each employment contract . . . shall contain a provision

stating that a teacher may be assigned to a particular school only with the consent of the

hiring principal and with input from at least two teachers employed at the school.”

§ 22-63-202(2)(c.5)(I), C.R.S. (2018). Such an assignment is called a “mutual consent

assignment.” § 22-63-202(2)(c.5)(IV).

¶5     Under SB 191, nonprobationary teachers2 who were deemed effective during the

prior school year and who have not secured a mutual consent placement become

members of a “priority hiring pool” for available positions. § 22-63-202(2)(c.5)(III)(A).

However, nonprobationary teachers who are unable to secure such a position after the




1Amici Curiae the State of Colorado and the People of Colorado have described SB 191
as a landmark legislative reform.
2A nonprobationary teacher is distinguishable from a probationary teacher, defined
under SB 191 as “a teacher who has not completed three consecutive years of
demonstrated effectiveness or a nonprobationary teacher who has had two consecutive
years of demonstrated ineffectiveness.” § 22-63-103(7), C.R.S. (2018).
                                              4
longer of twelve months or two hiring cycles are placed on unpaid leave until they are

able to secure an assignment. § 22-63-202(2)(c.5)(IV).

¶6     This is the third time this court has considered a challenge to the constitutionality

of SB 191. Last year, we took up two challenges to the law’s unpaid leave provisions. In

Johnson v. School District No. 1 in the County of Denver, we addressed certified questions of

law from the Tenth Circuit in a case in which a teacher argued that her placement on

unpaid leave under section 22-63-202(2)(c.5) breached her contract and violated her due

process rights. 2018 CO 17, ¶ 1, 413 P.3d 711, 712. We held that nonprobationary teachers

who are placed on unpaid leave have no vested property interest in salary and benefits.

Id. at ¶ 2, 413 P.3d at 713. We concluded, therefore, that a nonprobationary teacher placed

on unpaid leave under section 22-63-202(2)(c.5)(IV) is not deprived of a property interest.

Id.

¶7     In School District No. 1 in the City & County of Denver v. Masters, several teachers,

together with the Denver Classroom Teachers Association (DCTA), alleged that DPS had

invoked SB 191 to place hundreds of teachers on unpaid leave in violation of their rights

to due process of law and the contracts clause of the Colorado Constitution. 2018 CO 18,

¶ 1, 413 P.3d 723, 725. Citing our decision in Johnson, announced the same day, we held

that TECDA did not create a contractual relationship or vest nonprobationary teachers

placed on unpaid leave with a property interest in salary and benefits. Id. at ¶ 2, 413 P.13

at 725–26.




                                             5
¶8    Approximately two weeks after we issued our decisions in Johnson and Masters,

Reeves-Toney filed the complaint in this case, raising the present challenge to SB 191’s

mutual consent provisions based on article IX, section 15 of the Colorado Constitution.

                           II. Facts and Procedural History

¶9    Plaintiff Rebecca Reeves-Toney is a nonprobationary elementary school teacher

employed by DPS. On February 9, 2015, she took workers’ compensation leave from her

position after sustaining repeated injuries to her elbow while on the job.

¶10   Fourteen months later, on April 28, 2016, DPS sent Reeves-Toney a letter notifying

her that it would no longer hold her position open. According to the letter, the collective

bargaining agreement between DPS and the DCTA provided that when a teacher is on

leave for a serious medical condition, the teacher’s position with DPS will not be held

open for more than one year.

¶11   In August 2017, the same month Reeves-Toney’s temporary disability payments

ended, DPS placed her in a limited term assignment for the 2017-18 school year. DPS also

informed Reeves-Toney that if she did not secure a mutual consent position by August

31, 2018, she would be placed on unpaid leave.

¶12   On March 26, 2018, having been unable to secure a mutual consent position despite

diligent efforts, Reeves-Toney filed the instant complaint seeking to enjoin DPS from




                                            6
placing her on unpaid leave.3 Reeves-Toney challenges the constitutionality of section

22-63-202(2)(c.5), asserting that the statute violates local school boards’ right to “control

of instruction” under article IX, section 15 of the Colorado Constitution by delegating to

principals and other administrators the power to decide whether to afford a displaced

teacher the opportunity to continue to teach for, and get paid by, DPS.

¶13    DPS sought to dismiss Reeves-Toney’s complaint under C.R.C.P. 12(b)(5), arguing

that she lacks standing to challenge the statute and failed to state a claim upon which

relief could be granted. The trial court denied the motion. It agreed with DPS that

Reeves-Toney lacks individual standing to pursue her complaint, reasoning that under

this court’s decision in Johnson, nonprobationary teachers who are placed on unpaid leave

have no vested property interest in salary and benefits. ¶ 1, 413 P.3d at 713. Thus, the

trial court concluded, Reeves-Toney could not establish a legally protected interest in

continued employment.

¶14    Nevertheless, the trial court concluded that Reeves-Toney had sufficiently alleged

taxpayer standing to challenge the mutual consent provisions in section 22-63-202(2)(c.5).

The trial court observed that Colorado historically provided for broad taxpayer standing.

“So slight was the standing burden,” the trial court noted, that “the inquiry had been said




3In her complaint, Reeves-Toney sought declaratory and injunctive relief. During the
pendency of this original proceeding, Reeves-Toney notified this court that she has
obtained a mutual consent position. As a result, she no longer seeks injunctive relief. We
agree with the parties that this development does not render the case moot because
Reeves-Toney continues to seek declaratory relief and back pay.
                                             7
to ‘collapse’ the two-part standing inquiry into a single-question issue of whether the

plaintiff-taxpayer has averred a violation of a specific constitutional provision.” But the

trial court acknowledged that more recently, in Hickenlooper v. Freedom From Religion

Foundation, Inc., we articulated a limit on that broad conceptualization of taxpayer

standing, holding that “to satisfy the injury-in-fact requirement, . . . the plaintiff must

demonstrate a clear nexus between his status as a taxpayer and the challenged

government action.” 2014 CO 77, ¶ 12, 338 P.3d 1002, 1008. In Hickenlooper, the trial court

noted, we concluded the plaintiffs lacked taxpayer standing because they failed to “assert

any injury based on an unlawful expenditure of their taxpayer money,” or to “allege that

their tax dollars [we]re being used in an unconstitutional manner.” Id. at ¶ 14, 338 P.3d

at 1008.

¶15    Turning to the complaint in this case, the trial court acknowledged that

Reeves-Toney had alleged neither an “expenditure nor transfer of taxpayer funds . . . as

related to [her] particular circumstances.” Nevertheless, the trial court was persuaded

by Reeves-Toney’s argument that she had established a clear nexus between her status as

a taxpayer and the allegedly unconstitutional hiring procedure because she “is a

taxpayer4 and her tax dollars finance teachers’ salaries which are distributed pursuant to

employment contracts which are entered into pursuant to the allegedly unconstitutional




4Reeves-Toney’s complaint did not allege that she was a taxpayer, but the trial court
nevertheless concluded that she adequately alleged taxpayer status by virtue of her
employment with DPS.
                                            8
procedure.” The trial court further found that Reeves-Toney had plausibly alleged that

the mutual consent provisions of section 22-63-202(2)(c.5) impermissibly usurp the local

board’s decision-making authority in violation of the local control provision in article IX,

section 15 of the Colorado Constitution. The trial court therefore denied DPS’s motion to

dismiss, concluding that Reeves-Toney had sufficiently alleged that the mutual consent

provisions are facially unconstitutional.

¶16    DPS then filed this C.A.R. 21 petition, and we issued a rule to show cause.

                                       III. Analysis

¶17    We begin by discussing the exercise of our original jurisdiction in this case. Next,

after setting out the applicable standard of review, we consider whether Reeves-Toney’s

complaint alleged an injury in fact in her capacity as a taxpayer sufficient to establish

standing to challenge the constitutionality of the mutual consent provisions in section

22-63-202(2)(c.5). We conclude it did not. We hold that because Reeves-Toney has not

alleged an injury based on an unlawful expenditure of taxpayer money, she has failed to

establish a clear nexus between her status as a taxpayer and the challenged government

action. Accordingly, we make the rule to show cause absolute, and remand the case to

the trial court with directions to dismiss Reeves-Toney’s complaint.

                                A. Original Jurisdiction

¶18    An original proceeding under C.A.R. 21 is an extraordinary remedy that is limited

in both its purpose and availability. In re People v. Tafoya, 2019 CO 13, ¶ 13, 434 P.3d 1193,

1195. That said, we have chosen to exercise our jurisdiction in cases that “raise issues of


                                              9
first impression and that are of significant public importance.”            Dwyer v. State,

2015 CO 58, ¶ 4, 357 P.3d 185, 187–88. In Dwyer, for example, we chose to review a trial

court’s order denying a motion to dismiss a constitutional challenge in a case with

overriding public importance and heightened interest in a swift resolution, observing

that the case presented “a pure question of law” and “the existing record [was] sufficient”

for resolution of the issues. Id. at ¶ 4, 357 P.3d at 188.

¶19    Reeves-Toney’s complaint challenges the constitutionality of landmark legislation

that has already been the subject of significant litigation. Although our decisions in

Masters and Johnson addressed some of the constitutional concerns with SB 191, the

instant complaint raises a new constitutional challenge—whether the Act’s mutual

consent provisions violate article IX, section 15 of the Colorado Constitution—a claim

that had been raised in at least one other trial court action at the time we granted review.

See Warden v. Westminster Pub. Sch., No. 2018CV31083 (Adams Cty. Dist. Ct. filed June 19,

2018). Finally, the petition presents a pure question of law amenable to swift resolution

without further proceedings in the trial court. We conclude that these circumstances

merit the exercise of our original jurisdiction.

                                  B. Standard of Review

¶20    “Whether a plaintiff has standing to sue is a question of law that we review de

novo.” Barber v. Ritter, 196 P.3d 238, 245 (Colo. 2008). In determining whether standing

has been established, we accept as true all material allegations of fact in the complaint.

State Bd. for Cmty. Colleges & Occupational Educ. v. Olson, 687 P.2d 429, 434 (Colo. 1984).


                                              10
                     C. Reeves-Toney Lacks Taxpayer Standing

¶21    Standing is a threshold issue that must be satisfied in order for a court to decide a

case on the merits. Ainscough v. Owens, 90 P.3d 851, 855 (Colo. 2004). The purpose of the

standing inquiry is to test a litigant’s right to raise a legal argument or claim. City of

Greenwood Vil. v. Petitioners for the Proposed City of Centennial, 3 P.3d 427, 436 (Colo. 2000).

¶22    To establish standing under Colorado law, a plaintiff must show both “(1) that

[she] ‘suffered an injury in fact,’ and (2) that the injury was to a ‘legally protected

interest.’” Barber, 196 P.3d at 245 (quoting Wimberly v. Ettenberg, 570 P.2d 535, 538

(Colo. 1977)). The standing doctrine is rooted in the separation of the judicial, legislative,

and executive powers mandated by article III of the Colorado Constitution. It prevents

judicial intrusion into legislative and executive spheres by permitting only injured

parties—not the public in general—to seek redress in the courts.                 Id. at 254–55

(Eid, J., concurring in the judgment).        Put differently, the standing requirement

distinguishes “those particularly injured by . . . government action,” who may present

their controversy for resolution by the courts, from members of the general public, whose

interests are more remote and who “must address their grievances against the

government through the political process.” Id. at 255 (Eid, J., concurring in the judgment);

see also Hickenlooper, ¶ 9, 338 P.3d at 1006 (“[T]he injury-in-fact requirement[] maintains

the separation of powers . . . by preventing courts from invading legislative and executive

spheres.”).




                                              11
¶23    Although    Colorado    permits    relatively   broad   taxpayer   standing,5   “the

injury-in-fact requirement [provides] conceptual limits to the doctrine when plaintiffs

challenge an allegedly unlawful government action.” Hickenlooper, ¶ 12, 338 P.3d at 1008.

We have recently clarified that to meet the injury-in-fact requirement, a plaintiff relying

on her status as a taxpayer to confer standing must demonstrate “a clear nexus between

h[er] status as a taxpayer and the challenged government action.” Id. Importantly, the

interest of the taxpayer who challenges the constitutionality of government action is her

“economic interest in having h[er] tax dollars spent in a constitutional manner.”

Conrad v. City & Cty. of Denver, 656 P.2d 662, 668 (Colo. 1982). Thus, a taxpayer asserts

injury in fact to a legally protected interest when she challenges the allegedly

unconstitutional expenditure of public funds to which she has contributed by her

payment of taxes. See Hickenlooper, ¶ 12, 338 P.3d at 1008.

¶24    In Barber v. Ritter, for example, we held that plaintiffs established taxpayer

standing where they alleged that the legislature had transferred money from certain cash

funds to the state’s General Fund to be used for general government expenses without

voter approval in violation of article X, section 20 of the Colorado Constitution, and that

the transfers created unconstitutional debt in violation of article XI, sections 3 and 4.




5 Colorado’s approach stands in contrast to the United States Supreme Court’s narrow
view of taxpayer standing. See Hickenlooper, ¶ 12, 338 P.3d at 1008 (observing that under
federal law, “[a]bsent special circumstances . . . standing cannot be based on a plaintiff’s
mere status as a taxpayer” (quoting Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125,
134 (2011))).
                                            12
196 P.3d at 247, 253. Similarly, in Nicholl v. E-470 Public Highway Authority, we concluded

that a taxpayer who challenged the E-470 highway financing plan under article X, section

20 had standing to “seek[] review of what he claims is an unlawful government

expenditure which is contrary to our state constitution.” 896 P.2d 859, 866 (Colo. 1995).

In Dodge v. Department of Social Services, we held that taxpayers had standing to challenge

expenditures of public funds to finance nontherapeutic abortions where they alleged that

such spending violated a constitutional article providing that no money could be

disbursed from treasury except upon appropriations made by law. 600 P.2d 70, 71–72.

(Colo. 1979). And in Conrad v. City & County of Denver, we held taxpayers had standing

to challenge government use of public funds on a nativity scene they alleged

unconstitutionally supported or gave preference to one religion to the exclusion of others.

656 P.2d 662, 669 (Colo. 1982). In each of these cases, the alleged unlawful government

action concerned the alleged misappropriation or misuse of taxpayer money.

¶25    In contrast, in Hickenlooper, plaintiffs alleged that certain governors of Colorado

had unconstitutionally endorsed religion during their time in office by issuing honorary

proclamations recognizing a statewide day of prayer. ¶ 12, 338 P.3d at 1005. Though the

plaintiffs asserted in their complaint that they were Colorado taxpayers, they did “not

assert any injury based on an unlawful expenditure of their taxpayer money, nor . . .

allege that their tax dollars [were] being used in an unconstitutional manner.” Id. at ¶ 14,
338 P.3d at 1008. We therefore held that plaintiffs did not allege an injury in fact sufficient

to establish standing in their capacity as taxpayers. Id. at ¶ 15, 338 P.3d at 1008. In


                                              13
reaching that conclusion, we specifically rejected the argument that certain costs

incidental to the issuance of the proclamations could establish the requisite nexus

between plaintiffs’ status as taxpayers and the challenged government action. Id. We

reasoned that to allow such costs (which included use of a computer, basic office supplies,

and state employee time) to confer standing would permit “any and all members of the

public . . . to challenge literally any government action.” Id. We declined to read article

III so expansively. Id.

¶26    Similarly, in Brotman v. East Lake Creek Ranch, L.L.P., we concluded that the Land

Board’s alleged mismanagement of school lands had no effect on the plaintiff (a

neighboring landowner) as a taxpayer where the plaintiff did not allege that the Land

Board unlawfully spent any taxpayer funds, and where the alleged mismanagement of

school lands could not, in any event, cause a shortfall in funds that would affect the state’s

financing of schools through the taxing power. 31 P.3d 886, 891–92 (Colo. 2001).

¶27    Here, Reeves-Toney challenges the constitutionality of the mutual consent

provisions of section 22-63-202(2)(c.5).      The first of those provisions, subsection

22-63-202(2)(c.5)(I), requires teachers’ contracts to include a provision regarding mutual

consent assignments:

       [E]ach employment contract . . . shall contain a provision stating that a
       teacher may be assigned to a particular school only with the consent of the
       hiring principal and with input from at least two teachers employed at the
       school and chosen by the faculty of teachers at the school to represent them
       in the hiring process, and after a review of the teacher’s demonstrated
       effectiveness and qualifications, which review demonstrates that the
       teacher’s qualifications and teaching experience support the instructional
       practices of his or her school.
                                             14
The second, section 22-63-202(2)(c.5)(IV), provides that a nonprobationary teacher who is

unable to secure a mutual consent position within twelve months or two hiring cycles

shall be placed on unpaid leave:

       If a nonprobationary teacher is unable to secure a mutual consent
       assignment at a school of the school district after twelve months or two
       hiring cycles, whichever period is longer, the school district shall place the
       teacher on unpaid leave until such time as the teacher is able to secure an
       assignment.

Reeves-Toney complains that these provisions unconstitutionally delegate local school

boards’ responsibility to control instruction as required by article IX, section 15 of the

Colorado Constitution. That provision directs the General Assembly to provide for the

organization of school districts, each with a board of education made up of elected

directors. Colo. Const. art. IX, § 15. It further provides that “[s]aid directors shall have

control of instruction in the public schools of their respective districts.” Id.

¶28    We conclude that Reeves-Toney has failed to establish a clear nexus between her

status as a taxpayer and the constitutional violation she alleges. To meet the injury-in-fact

requirement, Reeves-Toney was required to show that “her tax dollars [we]re spent in an

unconstitutional manner.” Barber, 196 P.3d at 255 (Eid, J., concurring in the judgment).

But as the trial court found, her complaint asserted “neither an alleged expenditure nor

transfer of taxpayer funds.”       Given this finding, we hold the trial court erred in

concluding that Reeves-Toney had nonetheless established standing as a taxpayer.

¶29    We disagree with the trial court’s reasoning that teachers’ salaries paid by DPS

provide a sufficient nexus to confer taxpayer standing to challenge section


                                              15
22-63-202(2)(c.5). In arguing that the mutual consent provisions violate article IX, section

15, Reeves-Toney does not allege that DPS is constitutionally prohibited from paying the

salaries of any of its teachers. In fact, she does not allege any direct fiscal impact on

taxpayers tethered to SB 191’s requirement that the hiring principal consent to teacher

assignments. Instead, DPS’s expenditure of money on teachers’ salaries is, at most,

incidental to the mutual consent assignment provisions Reeves-Toney challenges as

violating school boards’ right to local “control of instruction” under article IX, section 15.

Cf. Hickenlooper, ¶ 15, 338 P.3d at 1008.

¶30    Taxpayer standing does not flow from every allegedly unlawful government

action that has a cost. If it did, taxpayers would have standing to challenge virtually

every government action with which they disagreed, and our state courts would be

transformed into “forums in which to air generalized grievances about the conduct of

state government.”      Dodge, 600 P.2d at 72 (Dubofsky, J., specially concurring);

cf. Hein v. Freedom From Religion Found., Inc., 551 U.S. 587, 593 (2007) (“[I]f every federal

taxpayer could sue to challenge any Government expenditure, the federal courts would

cease to function as courts of law and would be cast in the role of general complaint

bureaus.”). Instead, to establish standing as a taxpayer, a plaintiff must establish an

injury relevant to her status as a taxpayer—that is, to the use of her tax dollars. Here,

because Reeves-Toney has alleged no unconstitutional expenditure of public funds to

which she has contributed by her payment of taxes, we conclude that she has failed to

establish any injury relevant to her status as a taxpayer.


                                             16
¶31   Because we hold that Reeves-Toney has not shown standing as a taxpayer to

challenge section 22-63-202(2)(c.5), we do not consider whether she has plausibly alleged

that the statute is unconstitutional. We make the rule to show cause absolute and remand

the case to the trial court with directions to dismiss Reeves-Toney’s complaint.6

                                    IV. Conclusion

¶32   We hold that because Reeves-Toney has alleged no injury based on an unlawful

expenditure of taxpayer money, she has failed to demonstrate a clear nexus between her

status as a taxpayer and the challenged government action. Reeves-Toney therefore lacks

taxpayer standing to bring her constitutional challenge to section 22-63-202(2)(c.5).

Accordingly, we make the rule to show cause absolute and remand the case to the trial

court with directions to dismiss Reeves-Toney’s complaint.




6 The trial court correctly concluded that under Masters and Johnson, Reeves-Toney lacks
individual standing to pursue her complaint.
                                            17